Citation Nr: 0007661	
Decision Date: 03/22/00    Archive Date: 03/28/00

DOCKET NO.  95-33 801	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUE

Entitlement to an increased evaluation in excess of 10 
percent for residuals of a status post medial meniscectomy of 
the right knee.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

L. Spear Ethridge, Associate Counsel


INTRODUCTION

The veteran had active duty from January 1971 to April 1982.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating actions by the San Diego, 
California, Regional Office (RO) of the Department of 
Veterans Affairs (VA). 

The veteran canceled his appearance at personal hearings 
scheduled in January 1998 and February 1998, respectively.  

In his June 1995 notice of disagreement for the issue on 
appeal, the veteran raised the issue of entitlement to 
service connection for a back disability.  He referred to the 
back issue again in his September 1995 substantive appeal.  
In February 1996, the RO issued a rating decision which 
denied entitlement to service connection for a back 
disability, as not being well grounded.  The veteran was 
notified of the same in March 1996, and did not thereafter 
disagree with the February 1996 rating decision.  
Accordingly, the issue of entitlement to service connection 
for a back disability is not considered on this appeal.  

The United States Court of Appeals for Veterans Claims 
(hereinafter, "the Court") was known as the United States 
Court of Veterans Appeals prior to March 1, 1999. 


FINDING OF FACT


The veteran's residuals of a status post medial meniscectomy 
of the right knee are currently manifested by mild 
osteoarthritis, as established by x-ray findings, a decreased 
range of motion with mild crepitus and pain on movement of 
the right knee joint.


CONCLUSION OF LAW

The criteria for an evaluation in excess of 10 percent for 
residuals of a status post medial meniscectomy of the right 
knee have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 
1991); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.10, 4.21, 4.40, 
4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5010, 5260, 5261 
(1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initially, the Board notes that the provisions of 38 U.S.C.A. 
§ 5107(a) have been met, in that the claim is well grounded.  
This finding is partly based on the veteran's evidentiary 
assertion that his service-connected right knee disability 
has increased in severity.  See Drosky v. Brown, 10 Vet. App. 
251, 254 (1997) (citing Proscelle v. Derwinski, 2 Vet. App. 
629, 631-32 (1992)).  The Board is also satisfied that all 
relevant facts have been properly and sufficient developed, 
and no further assistance to the veteran is required to 
comply with the duty to assist as mandated by 
38 U.S.C.A. § 5107(a).

Disability ratings are assigned in accordance with the VA's 
Schedule for Rating Disabilities and are intended to 
represent the average impairment of earning capacity 
resulting from disability.  38 U.S.C.A. § 1155; 38 C.F.R. 
§ 4.1.

VA regulations require that disability evaluations be based 
upon the most complete evaluation of the condition that can 
be feasibly constructed with interpretation of examination 
reports, in light of the whole history, so as to reflect all 
elements of the disability.  Medical as well as industrial 
history is to be considered, and a full description of the 
effects of the disability upon ordinary activity is also 
required.  Functional impairment is based on lack of 
usefulness and may be due to pain, supported by adequate 
pathology and evidenced by visible behavior during motion.  
Many factors are to be considered in evaluation disabilities 
of the musculoskeletal system and these include pain, 
weakness, limitation of motion, and atrophy.  Painful motion 
with the joint or periarticular pathology, which produces 
disability, warrants the minimum compensation.  38 C.F.R. 
§§ 4.1, 4.2, 4.10, 4.40, 4.45, 4.49; DeLuca v. Brown, 8 Vet. 
App. 202 (1995).

Moreover, pertinent regulations do not require that all cases 
show all findings specified by the Rating Schedule, but that 
findings sufficiently characteristic to identify the disease 
and the resulting disability and above all, coordination of 
rating with impairment of function will be expected in all 
cases.  38 C.F.R. § 4.21 (1999).  Therefore, where there is a 
question as to which of two evaluations shall be applied, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7 (1999).

Although the regulations do not give past medical reports 
precedence over current findings, it is the present level of 
disability that is of primary concern where entitlement to 
compensation has already been established; and, as such, the 
Board is required to consider the applicability of a higher 
rating for the entire period in which the appeal has been 
pending.  See Powell v. West, 13 Vet. App. 31, 34-35 
(explaining the Court's decision in Francisco v. Brown, 7 
Vet. App. 55 (1994)).  Therefore, the Board has particularly 
focused on those medical records which have been submitted in 
connection with the filing of the June 1994 claim for 
increase.

Entitlement to service connection for a status post medial 
meniscectomy of the right knee was granted by a June 1982 
rating decision, and a 10 percent evaluation was assigned.  
This disability evaluation appears to have been based on the 
service medical records, which indicate that the veteran 
underwent surgery to repair a torn medial meniscus of the 
right knee in 1978, and a May 1982 report of VA examination.  
On examination, the veteran was found to have a normal gait; 
he could walk on his toes and heels; and he could squat all 
the way and return.  The reflexes were equal in the lower 
extremities.  Sensation was intact in the lower extremities.  
Leg lengths were equal.  There was tenderness to palpation 
over the right knee medially.  Both knees were stable in the 
mediolateral direction.  The drawer test was negative 
bilaterally.  The McMurray test was negative bilaterally.  
Crepitation was moderate in both knees.  There was one 
surgical scar of the right knee anteromedially three inches 
by 1/4 inch.  It was noted that the veteran dressed 
independently and had moderate difficulty dressing.  The 
diagnoses included medial meniscectomy, right knee. 

In June 1994, the veteran initiated a new claim for an 
increased rating.  In support of this claim, the RO received 
VA outpatient treatment records dated in October 1993, which 
reveal that the veteran was seen for complaints of left knee 
pain.  No specific complaints of the service-connected right 
knee were noted.  Physical examination of the right knee 
revealed that there was normal range of motion, and no 
effusion.  The diagnostic impression referred to the 
veteran's nonservice-connected left knee condition.  

December 1993 VA outpatient treatment records reveal that the 
veteran was seen for a longstanding history of joint 
stiffness and pain.  The veteran reported having stiffness 
and pain in both knees for the past 20 years, and that he had 
intermittent joint swelling in both knees, which usually 
occurred with exertion.  The veteran reported other areas of 
joint pain and problems during this examination.  It was 
noted that the veteran had physical arthrocentesis for 
evaluation of joint fluid, and that no blood work up was 
done.  The veteran stated that his symptoms were worse with 
immobility, and improved with activity.  It was noted that 
there was no history of arthritis.  X-rays were taken for 
areas other than the knees.  

March 1994 VA outpatient treatment records reveal that the 
veteran complained of joint stiffness and joint pain.  The 
veteran reported that he was "doing ok," and that he still 
had knee stiffness in the morning and with cold weather.  The 
same was improved by the use of Naprosyn.  The assessment 
included arthralgia, improved with Naprosyn.  

In December 1994, the veteran underwent VA examination for 
the joints (orthopedic).  Subjective complaints were that the 
right knee hurt and locked.  The veteran reported that when 
he sat for a long time, his knee did "not want to move."  
Objective findings revealed that there was a 2-inch scar, 
oblique, in the medial lower quadrant.  There was no 
tenderness.  The examiner described that, as the knee was 
passively flexed and extended on the left side, there was 
some palpable grinding, surprisingly, but that there was none 
such on the right.  Drawer sign was negative bilaterally.  
Lachman's sign was negative bilaterally.  There was no loss 
of stability on either the right or the left.  Flexion was to 
105 degrees, and extension was to zero degrees.  The 
examination diagnosis was internal derangement-synovitis of 
the left knee and probable chondromalacia of the right knee.  
Corresponding x-rays of the right knee revealed mild 
degenerative changes of the right knee without evidence of 
acute bony pathology or joint effusion.

February 1995 VA outpatient treatment records reveal that the 
veteran was seen for musculoskeletal complaints, to include 
leg and thigh pain.  Specific complaints were not made nor 
was evaluation of the right knee reported.  

In June 1998, the veteran was afforded a VA examination on a 
fee basis.  That is, he was seen by a private physician, at 
VA's request, for VA evaluation purposes.  By history, it was 
noted that the veteran injured his right knee cartilage in 
September 1978 during physical fitness training.  The veteran 
stated that the right knee had gotten progressively worse 
since 1978.  The veteran reported that he experienced 
stiffness, weakness, pain, instability, inflammation and 
right knee swelling associated with locking, fatigue and lack 
of endurance.  The flare-ups reportedly occurred once or 
twice a week and lasted for three to four hours each time.  
Walking more than two blocks also aggravated the knee.  The 
veteran stated that sitting for more than an hour caused 
right knee pain as well.  The veteran obtained relief from 
intake of ibuprofen and Naprosyn.  The veteran stated that 
due to the flare-ups, he could not bend, squat, or kneel.  He 
had had no anemia, weight loss or fever associated with the 
joint pain.  It was noted that the veteran had undergone 
right medial meniscectomy, and that he had no history of 
prosthetic implants.  

In terms of daily living, the veteran was able to take care 
of himself except that he had limited activity in terms of 
walking.  He was unable to push the lawnmower, take out the 
trash or garden.  The veteran was able to climb stairs but no 
more than one or two flights.  The veteran stated that he was 
an electronics technician and had been so for the past 
twenty-six years.  The right knee had been painful with 
intermittent flare-ups but he alleged that he had not really 
taken time off from work.  

Physical examination of the musculoskeletal system revealed 
that the veteran used no assistive devices for ambulation.  
Leg length was 98 centimeters bilaterally, measured from the 
anterior iliac spine to the medial malleolus.  The gait was 
normal.  Examination of the feet showed no signs of abnormal 
weight bearing.  The right knee had mild crepitus.  Active 
right knee flexion was 130 degrees with pain; extension was 
zero.  The right knee showed negative drawer test and 
McMurray's test was positive eliciting pain at the medial 
joint line.  The examiner stated that, of note, was that the 
right knee flexion was limited additionally by pain at a 
120 degree angle.  The examiner reported that x-rays of the 
right knee revealed mild osteoarthritis. 

The examiner wrote the following diagnosis:

Status-post right medial meniscectomy.  In terms of 
daily activity, he is limited in that he is unable to do 
work that requires bending, crouching or kneeling.  He 
is unable to climb several flights of stairs or push the 
lawnmower.  He is able to do some vacuuming.  It has 
caused intermittent flare-ups of pain in the right knee 
at work but the veteran stated that he has not taken 
time off of work because of it.

Currently, the veteran's right knee disability, characterized 
as residuals of a status post medial meniscectomy of the 
right knee, is evaluated as 10 percent disabling under 
38 C.F.R. § 4.71a, Diagnostic Code 5259.  (See, Supplemental 
Statement of Case dated in September 1999).  However, while 
the evidence of record shows that the veteran underwent 
excision of the medial meniscus of the right knee in 1978, 
which may be evaluated under Diagnostic Code 5259, the 
residual disability associated therewith most closely defines 
the criteria of Diagnostic Code 5003/5010, as contemplated by 
limitation of motion of the right knee joint under Diagnostic 
Codes 5260 and 5261.  In this respect, the Board notes that 
the June 1998 x-ray studies show mild osteoarthritis of the 
right knee.  The clinical findings contained in the reports 
of VA examination conducted in December 1994, and June 1998, 
collectively, disclose a decreased range of right knee motion 
with mild crepitus and pain being objectively demonstrated on 
movement of the knee joint.  Thus, these clinical data show 
that the veteran has residuals of a medial meniscectomy of 
the right knee, of which current x-ray evidence of arthritis 
is associated, and of which painful and limited motion has 
manifested.  Therefore, in light of the relevant medical 
evidence of record, the Board will evaluate the veteran's 
right knee disability pursuant to the criteria of Diagnostic 
Codes 5003/5010, 5260, and 5261, rather than the criteria 
contemplated by Diagnostic Code 5259.  See Butts v. Brown, 5 
Vet.App. 532, 539 (1993) (holding that the Board's selection 
of a diagnostic code may not be set aside as "arbitrary, 
capricious, an abuse of discretion, or otherwise not in 
accordance with law," if relevant data is examined and a 
reasonable basis exit for its selection) (citations omitted); 
see also Tedeschi v. Brown, 7 Vet.App. 411, 413-414 (1995).

Under Diagnostic Code 5010, traumatic arthritis will be rated 
as degenerative arthritis.  Pursuant to Diagnostic Code 5003, 
degenerative arthritis established by x-ray findings will be 
evaluated based on limitation of motion under the appropriate 
diagnostic codes for the specific joint or joints involved.  
When, however, the limitation of the motion of the specific 
joint or joints involved is noncompensable under the 
appropriate diagnostic codes, a rating of ten percent is for 
application for each such major joint or group of minor 
joints affected by limitation of motion, to be combined not 
added.  Limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasm or satisfactory 
evidence of painful motion.  38 C.F.R. § 4.71a, Diagnostic 
Code 5003 (1999); see also 38 C.F.R. § 4.59; Hicks v. Brown, 
8 Vet.App. 417, 420 (1995) (citing Litchtenfels v. Derwinski, 
1 Vet.App. 484, 488 (1991)); VAOPGCPREC 9-98, slip op. at 6 
(Aug. 14, 1998).

The normal range of motion for the knee is from zero degree 
extension to 140 degrees flexion.  38 C.F.R. § 4.71, Plate II 
(1999).  A noncompensable evaluation is warranted for 
limitation of flexion of either knee to 60 degrees.  A 10 
percent evaluation requires that flexion be limited to 45 
degrees.  A 20 percent evaluation requires that flexion be 
limited to 30 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 
5260.

A noncompensable evaluation is warranted under Diagnostic 
Code 5261 for limitation of extension of either knee to 
5 degrees.  A 10 percent evaluation requires that extension 
is limited to 10 degrees; and a 20 percent evaluation 
requires that extension be limited to 15 degrees.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5261 (1999).

In reviewing this case, none of the clinical data of record 
indicate that the veteran has compensable limitation of right 
knee motion, so as to warrant a 10 percent evaluation under 
either Diagnostic Code 5260 or 5261.  Rather, the current 
findings show that the veteran has nearly full range of 
motion of the right knee, with active range of motion being 
from zero degrees of extension to 130 degrees of flexion.  
Limitation of flexion is shown with pain at the 120 degree 
angle and pain is shown objectively with active range of 
motion.  And while the limitation of the veteran's right knee 
flexion is not to a degree to warrant a compensation 
evaluation under the applicable diagnostic code, the veteran 
in this case does have mild osteoarthritis of right knee, as 
established by x-ray findings, and limitation of flexion, 
which is objectively confirmed by findings of mild crepitus 
and painful motion, as was discussed earlier in the analysis.  
Accordingly, the Board determines that the evidence of record 
supports the assignment of a 10 percent evaluation for the 
right knee disability under Diagnostic Code 5003.  See 38 
C.F.R. §§ 4.40, 4.45, 4.59; Hicks and Litchtenfels, both 
supra.

Similarly, a higher evaluation is not warranted based upon 
limitation of motion.  As aptly noted by the record, the June 
1998 VA examiner did report that the veteran had pain, which 
affected function of the right knee.  There is slight actual 
limitation of flexion; and there is satisfactory evidence of 
painful motion.  There is also medical evidence, and the 
veteran has provided lay statements and testimony, that the 
knee becomes painful with most activities.  However, the 
range of motion study in June 1998 showed zero degrees 
extension to 130 degrees flexion; and flexion of the knee was 
limited additionally by pain to 120 degree.  In this regard, 
the veteran exhibits functional loss due to pain where motion 
is impeded at 130 degrees, and additionally at 120 degrees.  
See Schafrath v. Derwinski, 1 Vet.App. 589, 592 (1991) 
(explaining that functional loss due pain is to be rated at 
the same level as the functional loss where motion is 
impeded).  Thus, the results of the examination, which 
included the impact of pain and the functional loss 
associated therewith, did not show limitation of flexion (to 
60 degrees or less) that would warrant a rating under 
Diagnostic Code 5260.  Accordingly, an increased evaluation 
in excess of 10 percent is not warranted.  See 38 C.F.R. 
§§ 4.40, 4.45; Spurgeon v. Brown, 10 Vet.App. 194, 196 
(1997); DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).

Notably, the Board observes that in rating a disorder, it 
must be kept in mind that the evaluation of the same 
"disability" or the same "manifestations" under various 
diagnoses is prohibited.  38 C.F.R. § 4.14 (1999).  The Court 
has held that a claimant may not be compensated twice for the 
same symptomatology as "such a result would overcompensate 
the claimant for the actual impairment of his earning 
capacity."  Brady v. Brown, 4 Vet. App. 203, 206 (1993).  As 
such, the assignment of more than one rating for the same 
disability would result in pyramiding, contrary to the 
provisions of 38 C.F.R. § 4.14.  Id.  The Court has 
acknowledged, however, that when a veteran has separate and 
distinct manifestations attributable to the same injury, he 
may be compensated under different diagnostic codes, thereby 
permitting the assignment of two different ratings.  See 
Fanning v. Brown, 4 Vet. App. 225, 230 (1993).  The 
"critical element" in determining whether a separate 
disability rating may be assigned for manifestations of the 
same injury is whether there is overlapping of duplication of 
symptomatology between or among the disorders.  See Esteban 
v. Brown, 6 Vet. App. 259, 261-261 (1994).  With these 
considerations in mind, the Board will address whether a 
separate evaluation is warranted pursuant to Diagnostic Codes 
5257 and 5259, for the veteran's right knee disability.

In a precedent opinion, dated in July 1997, the VA General 
Counsel held that a claimant who has arthritis and 
instability of the knee may be rated separately under 
diagnostic codes 5003 and 5257.  VAOPGCPREC 23-97, slip op at 
3 (July 1997).  In that opinion, the General Counsel 
explained that where additional disability is shown, a 
veteran rated under diagnostic code 5003 can also be 
compensated under diagnostic code 5257 (and vise versa).  Id.  

As discussed above, the veteran's right knee disability is 
rated at 10 percent disabling pursuant to Diagnostic Code 
5003.  For a separate evaluation under Diagnostic Code 5257, 
the evidence would need to show that the veteran has slight, 
moderate, or severe impairment of the knee with recurrent 
subluxation or lateral instability.  In this context, the 
evidence of record shows that the veteran has been seen 
consistently since October 1993, on an outpatient treatment 
basis, primarily for joint pain and stiffness at times 
associated with the right knee.  In December 1994, the VA 
examiner objectively confirmed that there was no instability, 
and at his recent examination in June 1998 only subjective 
complaints of instability were noted.  However, the objective 
evidence documented in June 1998 report revealed a negative 
drawer test of the right knee, a normal gait, and no signs of 
abnormal weight bearing.  Thus, the veteran's lay 
observations must be viewed in conjunction with the objective 
medical data of record, which in this case do not show 
recurrent subluxation or lateral instability to warrant a 
separate evaluation under Diagnostic Code 5257.  See 
VAOPGCPREC 23-97; see also Johnson v. Brown, 9 Vet. App. 7, 
11 (1996) (sections 4.40 and 4.45, with respect to pain, are 
not for application in regard to ratings under Diagnostic 
Code 5257, which is not predicated on loss of range of 
motion).

Further, under Diagnostic Code 5259, symptoms due to the 
removal of the semilunar cartilage of either knee warrant a 
10 percent evaluation, which is the maximum schedular 
evaluation permitted under this code.  As noted above, the 
evidence is clear that mild osteoarthritis of the right knee 
is present.  Moreover, it is also evident from the record 
that the veteran's residuals of the status post medial 
meniscectomy currently manifest a decreased range of right 
knee motion on flexion, with objective evidence of mild 
crepitus and pain on movement, all of which have been 
medically associated with the arthritic changes of the knee.  
However, to rate these same symptoms as a separate disability 
under Diagnostic Code 5259, based solely on mild crepitus and 
painful motion due to arthritis, would be to overcompensate 
the veteran for the actual impairment of his earning capacity 
and would constitute pyramiding.  38 C.F.R. § 4.14; Brady and 
Fanning, both supra.  In this case, the symptomatology of the 
veteran's right knee disability is not separate and distinct 
and would result in evaluation of the same manifestations 
twice under various diagnoses.  See Esteban, supra.  
Accordingly, a separate evaluation under Diagnostic Code 5259 
is not in order.  See, e.g., VAOPGPREC 9-98, slip op at 4-6 
(holding that limitation of motion is a relevant 
consideration under Diagnostic Code 5259, which requires the 
application of sections 4.40 and 4.45).

As the foregoing evidence is not clinically characteristic of 
right knee impairment showing favorable or unfavorable 
ankylosis (Diagnostic Code 5256), dislocation of the 
semilunar cartilage with frequent episodes of locking, pain, 
and effusion into the joint (Diagnostic Code 5258), or 
malunion of the tibia and fibula with moderate knee or ankle 
disability (Diagnostic Code 5262), a higher rating pursuant 
to these codes is not warranted.

Finally, pursuant to 38 C.F.R. § 3.321(b)(1), an 
extraschedular rating is in order when there exists such an 
exceptional or unusual disability picture as to render 
impractical the application of the regular schedular 
standards.  In this respect, the Board notes that while the 
veteran is unable to do work that requires bending, 
crouching, or kneeling, and while he has had intermittent 
flare-ups of pain in the right knee at work, he has stated 
that he has not taken any time off work because of such 
limitations.  Thus, the record does not reflect evidence of 
interference with his employment to a degree greater than 
contemplated by the regular schedular standards, which are 
based on the average impairment of employment.  Moreover, the 
record reflects that the veteran was last hospitalized in 
1978 for the right knee disability, and he has been recently 
seen on an outpatient basis.  As such, the record does not 
reflect frequent periods of hospitalization due to the 
service-connected disability at question.  Therefore, in the 
absence of such factors, the Board finds that the criteria 
for submission for assignment of an extraschedular rating 
pursuant to section 3.321(b)(1) are not met.



ORDER

An increased evaluation for residuals of a status post medial 
meniscectomy of the right knee is denied.



		
	Deborah W. Singleton
	Member, Board of Veterans' Appeals



 

